In an action to foreclose a mortgage on real property, in which an order was entered granting summary judgment to plaintiffs on default, defendant appeals, as limited by its brief, from so much of an order of the Supreme Court, Putnam County, dated September 5, 1975, as, upon reargument, adhered to a prior determination, dated June 25, 1975, and denied its motion to direct plaintiffs’ attorney to (1) return a certain sum held by him in escrow and (2) deliver a satisfaction of the mortgage and a stipulation of discontinuance. Order affirmed insofar as appealed from, without costs or disbursements. The grant of plaintiffs’ motion for summary judgment by Mr. Justice Sirignano on May 6, 1975, from which no appeal *813was taken, and the subsequent receipt of the mortgage satisfaction by defendant, extinguished the outstanding debt under the mortgage. Cohalan, Acting P. J., Margett, Damiani, Rabin and Hawkins, JJ., concur.